Jenkins, Justice,
concurring specially. While the decision in this case is in conflict with certain decisions of the Court of Appeals, including LaHatte v. Walton, 53 Ga. App. 6 (184 S. E. 742), Baker v. Moultrie Banking Co., 53 Ga. App. 107 (184 S. E. 894), Great American Indemnity Co. v. Durham, 54 Ga. App. 353 (187 S. E. 891), the latter case prepared by the writer, I have agreed to the conclusion arrived'at in the majority opinion under the authority of the subsequent decision of this court in Russell v. Burroughs, 183 Ga. 361 (188 S. E. 451).